DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 17th, 2020, amended claim 1 is entered.
Response to Arguments
Applicant's arguments, filed November 17th, 2020, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the claim is significantly more than an abstract idea or mathematical concept. Examiner respectfully disagrees. The applicant has amended Claim 1 to include a limitation that “the sensor comprises a respiration sensing unit which is a sonic frequency sensor” to integrate an additional element/improvement. 
However, under step 2A, prong two, the addition of the “sonic frequency sensor” does not add a meaningful limitation to the method as it merely adds data-gathering to perform the abstract idea.  With or without the claimed abstract idea, the sonic frequency sensor gathers data the same. Therefore, it is unclear how there can be an improvement to the technology.  
Referring to Example 45 in Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Step 2A is explained as follows.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, P. 21, Example 45.

The sonic frequency sensor is utilized for gathering data – similar to the temperature sensor in Example 45.  Excluding consideration of whether the sonic frequency sensor is well-understood, routine and conventional, the sonic frequency sensor provides data to perform the abstract idea.  Thus, the sonic frequency sensor gathers data in a pre-solution activity for the abstract process.  
Under step 2B, the claim utilizes a sonic frequency sensor, which is generic and well-known in the industry – as evidenced by the cited non-patent literature herewith.  See Min et al (“Noncontact 
Applicant argues at p. 8 of the Reply that the “sonic frequency sensor” reflects an improvement for the evaluation to the exercise status. The addition of the “sonic frequency sensor” does not add a meaningful limitation to the method as it merely adds data-gathering to perform the abstract ideas.  With or without the claimed abstract idea, the sonic frequency sensor gathers data the same. Therefore, it is unclear how there can be an improvement to the technology.  
Applicant further argues at p. 10 of the Reply that the improvement to the technical field in Step 2A, Prong Two may not be an improvement over well-understood, routine, conventional activity, but may be an improvement to the relevant existing technology. Examiner respectfully disagrees.
 “The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, sensors, and hardware storage perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
producing an exercise status of the user by the processor according to the physical signal detected by the sensor, wherein the exercise status includes an achieving rate of the exercise intensity, a heart rate recovery of the user and a respiratory rate recovery of the user; 
making an adjustment decision by comparing the first exercise solution and the exercise status by the processor; and 
generating a second exercise solution including a second target of the exercise intensity of the user, wherein the second target of the exercise intensity of the user is lower than the first target of the exercise intensity of the user when the achieving rate of the exercise intensity is lower than the predetermined achieving rate of the exercise intensity; 
wherein the second target of the exercise intensity of the user is higher than the first target of the exercise intensity of the user when the achieving rate of the exercise intensity is higher than the predetermined achieving rate of the exercise intensity;
wherein the sensor comprises a respiration sensing unit which is a sonic frequency sensor.
Independent Claim 9 similarly recites:
produce an exercise status of the user according to the physical signal detected by the sensor, 
make an adjustment decision by comparing the exercise status and the first exercise solution, 
and modify the first exercise solution to become a second exercise solution according to the adjustment decision, Application No. 15/846,720 Response to Office Action dated 7 Oct 2019Page 4 of 11wherein the first exercise solution includes a first target of an exercise intensity of the user and a predetermined achieving rate of the exercise intensity, wherein the second exercise solution includes a second target of the exercise intensity of the user,
wherein the exercise status includes an achieving rate of the exercise intensity, a heart rate recovery of the user and a respiratory rate recovery of the user, wherein the second target of the exercise intensity of the user is lower than the first target of the exercise intensity of the user when the achieving rate of the exercise intensity is lower than the predetermined achieving rate of the exercise intensity; wherein the second target of the exercise intensity of the user is higher than the first target of the exercise intensity of the user when the achieving rate of the exercise intensity is higher than the predetermined achieving rate of the exercise intensity;
wherein the sensor comprises a respiration sensing unit which is a sonic frequency sensor.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in 
The claimed steps of producing, detecting, making an adjustment decision and modifying recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “producing an exercise status of the user” in independent Claims 1 and 9 is a mathematical relationship to determine a target zone for the user to perform a task within. Referring to paragraphs [0033] and [0034] of the specification, the target zone can be computed by obtaining multiple different measurements, but most notably heart rate intensity. Referring to paragraphs [0035] and [0036] of the specification, an algorithm is utilized to compute a mathematical relationship in order to calculate heart rate intensity. The steps of "making an adjustment decision by comparing…” and “generating a second exercise solution…” in independent Claim 1 is a mathematical relationship to quantify differences between a measurement and its previously measured values. 
The claimed steps of producing, detecting, making an adjustment decision and generating/modifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

This judicial exception (abstract idea) in Claims 1-19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for producing, detecting, and modifying merely invoke a computer as a tool.
The data-gathering step (sensing) and the data-output step (comparing) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for producing, detecting, making an adjustment and modifying.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to categorize physical activity. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for producing, detecting, making an 
The additional elements are identified as follows:  processor and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0029] and [0047] and Figs. 1-2) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. producing, detecting, and modifying) that are well-understood, routine, and conventional activities previously known to the pertinent industry
NPL Min et al (“Noncontact Respiration Rate Measurement System Using an Ultrasonic Proximity Sensor”) discloses an ultrasonic proximity sensor approach to respiration measurement. This approach is noninvasive, does not require resistance or tactile stimuli, and can serve as an inexpensive method for long-term respiration monitoring.
NPL Noma et al (“Wearable data acquisition for heartbeat and respiratory information using NAM (non-audible murmur) microphone”) discloses technology for measuring heartbeat and respiration, using a NAM (non-audible murmur) microphone as an acoustic sensor and to record signals related to physiological signs.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791